DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of a cannabinoid without a linker, the ratio of 1: <25, CBND as the cannabinoid and chondroitin as the species of peptide in the reply was previously acknowledged.
Claims 3-6, 9-10, 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Please note that claims 4-6, 9-10 and 13-21 require a “linker” and were therefore withdrawn from consideration. 
In the reply filed 7/26/22, Applicants amended claims 1, 7-8, 11-12 and canceled claim 2. 
Claims 1 and 3-21 are pending. 
Claim 1, 7, 8, 11 and 12 read on the elected species and are under consideration. 

Claim Objections-Withdrawn
	The objection to claim 7 is withdrawn due to amendment of the claim. 

Claim Objections
Claim 1 is objected to because of the following informalities: “1 amino acids” should be corrected to “1 amino acid”. Please note that this objection is maintained if the Applicants intend for the cannabinoid composition is a cannabinoid bound to a single amino acid. 
Claim 12 is objected to because of the following informalities: “are” should be removed after “is” in the second line of claim 12.
Appropriate correction is required.

Claim Rejections - Withdrawn
The rejection of claims 1-2, 7-8 and 11-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due amendment of the claims and cancelation of claim 2. 
The rejection of claims 1, 7, 11 and 12 under 35 U.S.C. 102(a)(1) as being/ anticipated by An et al. (WO2006/029089) is withdrawn due to amendment of claim 1.
The rejection of claims 1, 7 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by EastCoast Bio (https://eastcoastbio.com/la021-1.html> available online 9/3/2015) is withdrawn due to amendment of claim 1. 

Response to Arguments
Applicant’s arguments with respect to the 102 rejections above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112-NEW
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a NEW rejection necessitated by amendment of the claims. 
With respect to claim 1, Applicants amended the claim to recite "a cannabinoid bound to AN amino acid residue" to form a complex...wherein the amino acid residue comprises at least 1 amino acids..”. By definition, an amino acid residue is a singular entity and thus cannot comprise more than one amino acid. Thus, one cannot determine the metes and bounds of claim 1 given that it is impossible for an amino acid residue to physically be more than one amino acid residue. Rather, more than one amino acid residue is a peptide. The claim is indefinite because it is unclear if the claims are drawn to a cannabinoid bound to an amino acid residue or a peptide. Moreover, the language is internally inconsistent claiming “an amino acid residue” and “at least one amino acids”.  This is further complicated by the fact that Applicants claim "wherein the ratio of cannabinoid to amino acid residue is about 1:<25 (mg/g)". However, it is clear, based on the specification, that this ratio is based off a peptide not AN amino acid residue (in particular the "mg/g"). Thus, one cannot determine the metes and bounds of the claim because the ratio found in the instant claim is directed to a peptide not an amino acid residue. 
Claims 7-8 and 11-12 are rejected for depending on rejected claim 1. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The rejection of claims 7 and 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is maintained and extended to claim 11.  The rejection of claim 8 is modified necessitated by amendment of claim 8. Claim 11 is rejected necessitated by amendment of claim 1. 
Claim 7 and the recitation “cannabinoid” fails to further limit the subject matter of claim 1 because claim 1 already claims a “cannabinoid”. Please note that this rejection is for the term “cannabinoid” only in claim 7, not CBND, hemp extract, cannabis sativa extract, a phytocannabinoid and terpenophenol because they further limit the “cannabinoid” of claim 1. 
Claim 8 fails to further limit claim 1 because claim 1 is drawn to “a cannabinoid bound to an amino acid”. While claim 8 is drawn to “wherein the peptide comprises whey protein isolate, egg protein isolate, oat protein isolate, hemp protein AND brown rice protein isolate. A single amino acid cannot comprise proteins, or protein isolates.  Furthermore, the limitations “comprises” and “and” require claim 8 to include all of the protein isolates of claim 8. Therefore, claim 8 fails to further limit the subject matter of claim 1.
Claim 11 fails to further limit claim 1 because an amino acid residue by definition is a single amino acid, not a peptide or a protein. Therefore, claim 11 fails to further limit claim 1. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive. 
Applicants argue that claim 7 limits the composition of claim 1.
This is not persuasive. The limitation “cannabinoid” in claim 7 does not further limit claim 1 because claim 1 already claims a cannabinoid conjugated to an amino acid. Please note that the rejection is to the specific recitation of “cannabinoid” and not CBND, hemp extract etc. Applicants can overcome this rejection by cancelling “cannabinoid” from claim 7.
Applicants argue that claim 8 limits the amino acid residue of claim 1 to a whey protein isolate etc. and as such, further limits claim 1.
This argument is not persuasive because clam 1 is drawn to AN amino acid, not a peptide or protein. Furthermore, claim 8 is drawn to a composition comprising all the isolates and proteins of claim 8 due to the recitation of “comprises” and “and”. 
For the reasons presented above, the rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Elsohly et al. (USPN 8,809,261, 8/19/2014). 
Elsohly et al. teach THC conjugated to amino acids (Table 1):
TABLE 1

Computed physicochemical properties of select amino acid ester prodrugs
of THC. Molecular modeling Pro Software was used for this purpose.




Molecular
Molecular

% hydrophilic
Polar surface
Sr. No.
Compound
weight
formula
mLogP
surface area
area



1
THC
314.46
C21H30O2
3.963
5.742
29.46
2
THC-Ala
385.54
C24H35NO3
2.438
13.163
64.71
3
THC-Leu
427.61
C27H41NO3
3.051
11.465
64.71
4
THC-Val
413.59
C26H39NO3
2.850
11.889
64.71
5
THC-Gly
371.25
C23H33NO3
2.227
16.702
64.71
6
THC-Ser
401.54
C24H35NO4
3.183
22.742
84.94
7
THC-Sar
385.26
C24H35NO3
2.438
21.070
50.72
8
THC-Asp
429.55
C25H35NO5
3.286
21.844
105.17
9
THC-Tyr
477.63
C30H39NO4
2.683
16.064
84.94
10
THC-Tyr-Gln
605.8
C35H47N3O6
4.27
28.687
163.45
11
THC-Tyr-(Gln)2
733.9
C40H55N5O8
3.32
35.529
244.95
12
THC-Gln
442.28
C26H38N2O4
2.36
22.833
110.96
13
THC-Gln-Val
541.35
C31H47N3O5
4.95
25.434
143.22
14
THC-Gln-Val-Val
640.42
C36H56N4O6
5.98
27.886
175.48
15
THC-Val-Gly
470.64
C28H42N2O4
4.296
20.319
96.97
16
THC-Val-Gly-Gly
527.70
C30H45N3O5
5.782
27.276
129.23


THC meets the limitation of cannabinoid in claims 1 and 7. Elsohly et al. does not teach the ratio of cannabinoid to amino acid residue is about 1:<25 w/w (mg:g), however the ratio of compounds to form a conjugate is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Elsohly et al. teach conjugates of THC and amino acids, but does not teach the ratio of THC to amino acid. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the ratio to, to arrive at the ratio of claim 1.
With respect to claim 12, the cannabinoid is conjugated via a hydrogen bond (scheme 1). 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654